Citation Nr: 1046056	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

 1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a neck 
disorder, and if so, whether service connection is warranted for 
the claimed disability.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1972.  Thereafter, he served in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 that denied 
service connection for a left knee disorder and residuals of a 
head injury and a March 2008 rating decision that denied service 
connection for a neck disorder and a psychiatric disorder by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the Nashville, Tennessee RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for a neck 
disorder, a left knee disorder, residuals of a head injury and an 
acquired psychiatric disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In March 2007, the RO denied the Veteran's service connection 
claim for posterior disc bulges at C-4 through C-7, claimed as a 
neck disorder, and the Veteran did not appeal this decision 
within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the March 2007 
rating decision was not of record at the time of such decision 
and relates to an unestablished fact necessary to substantiate 
the Veteran's service connection claim for a neck disorder.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the March 2007 rating 
decision is new and material and the claim of entitlement to 
service connection for a neck disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  For reasons explained in detail below, the 
Veteran's claim of entitlement to service connection for a neck 
disorder is found to be reopened by way of the submission of new 
and material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to that issue.  
II.  New and Material Evidence

An unappealed rating decision in March 2007 denied the Veteran's 
claim of entitlement to service connection for posterior disc 
bulges at C-4 through C-7, claimed as a neck disorder on the 
basis that the Veteran's service treatment records were silent 
for any complaints, treatment or diagnosis of a neck disorder and 
the first medical evidence of any complaint of a neck disorder 
was in 2006.  The relevant evidence of record at the time of the 
rating decision consisted of service treatment records, private 
treatment records, buddy statements and the Veteran's statements 
in support of claim.  The Veteran did not file a notice of 
disagreement with the March 2007 rating decision within the one-
year time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2010).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In May 2007, the Veteran submitted a request to reconsider his 
service connection claim for a neck disorder.  Evidence received 
since the March 2007 rating decision includes VA treatment 
records, private treatment records,  a June 2007 private medical 
opinion, the Veteran's statements in support of his claim and a 
transcript of the August 2010 Board hearing.  The June 2007 
private medical opinion is considered new evidence, because it 
was not of record at the time of the March 2007 decision and it 
is not cumulative or redundant of previous evidence.  In 
addition, the evidence is material as the medical opinion 
indicates that the Veteran's neck disorder is related to military 
service.  Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Such evidence is so significant that it must now be 
considered in order to decide fairly the merits of the claim.  
Accordingly, the Veteran's claim of entitlement to service 
connection for a neck disorder is reopened.  38 C.F.R. § 
3.156(a).  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a neck disorder is reopened 
and the appeal is granted to that extent only.


REMAND

After careful review of the evidence, the Board finds that 
additional development is necessary before proceeding to evaluate 
the merits of the Veteran's service connection claims.  
Unfortunately, the evidence presently of record is not adequate 
to render a determination regarding the claims on appeal.  

In November 2006, the Veteran submitted a statement in support of 
his claim asserting that he had just been declared totally 
disabled by the Social Security Administration effective in April 
2005.  He included a copy of a letter from Social Security 
outlining the disabilities on which they have based his Social 
Security disability.  The Social Security letter dated in October 
2005 reveals that the Veteran was found to be disabled based on 
leg pain, neck pain, degenerative disc disease, concentration 
loss, memory loss and depression.  Where VA has actual notice of 
the existence of records held by SSA, which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).  In addition, the duty to assist a claimant in 
obtaining records held by SSA is not limited to issues involving 
unemployability status or severity of service-connected 
disorders, but extends to claims for service connection.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court of 
Appeals for Veterans Claims (Court) held that SSA records could 
not be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review of 
these records.  Id. at 187-88.  The Board finds that the SSA 
disability determination and any associated medical records are 
relevant to the Veteran's service connection claims for a left 
knee disorder, residuals of a head injury, a neck disorder and a 
psychiatric disorder.  Unfortunately, the SSA disability records 
are not associated with the claims folder.  In light of the 
foregoing, the Board concludes that a remand is necessary to 
obtain the SSA determination and associated medical records.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security Administration 
(SSA) and request copies of any 
determinations and medical records used by 
that agency in making a determination on 
behalf of the Veteran for SSA benefits 
purposes.  Any such records received 
should be associated with the Veteran's 
claims folder.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
Veteran's claims folder.

2.	After completion of the above, and any 
other development deemed necessary, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues. An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


